DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification should be amended to include the features pertaining to a slight puncture mark as recited in claim 5.

Appropriate correction is required.  Applicant is advised to review the patents cited with this Office Action for examples of proper specification arrangements.

The abstract of the disclosure is objected to because it must be on a separate sheet as noted above.  Correction is required.  See MPEP § 608.01(b).  

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 5 is further objected to because of the following informalities:  In Line 1, it appears that “with” or “from” should be added between “artery made” and “tubing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
In particular, in claim 1, multiple layers of the skin including skin, muscle and fat” is indefinite, because muscle and fat are not layers “of the skin”.  
In claims 2-13, the preamble of each claim should be amended to replace “According to claim [x]…” “The device of claim [x], wherein…” or “The device according to claim [x], wherein” to specify that each dependent claim is directed to a device.
In claim 4, “similar to” does not adequately define the scope of the claim, as it is not clear what parameters are being measured or what the standards for similarity are considered to be.
The final two sentences of claim 6 recite functions of the device, rather than structural limitations.  Also, applicant is reminded that all claims should be presented in single-sentence format only.

Similarly, “can be controlled” in claim 8 is not sufficiently clear and definite.
In claim 10, “the tourniquet” lacks proper antecedent basis, as a tourniquet was not explicitly recited in claim 8.  Rather, claim 8 recites a device for use with a tourniquet.
Claim 11 should recite “the electric pump” rather than “an electric pump”, as the claim appears to be referring to the pump recited in claim 7 (from which claim 11 depends).  
In claim 13, “the gaping hole” and “the chest seal” lack proper antecedent basis, as neither feature was previously clearly recited.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view of Powdrill.  Meglan discloses in Figures 1 & 3 and in the specification a portable learning device comprising a simulated limb with an outer layer configured to look and feel like skin (see paragraphs [0017] and [0031].  Meglan does not disclose the provision of layers of muscle and fat beneath the skin as recited.  This feature is known in the art, as taught for example by Powdrill (see paragraphs [00036] and [0042]), and would have been obvious to one of ordinary skill in the art for the purpose of providing a device which more closely simulates the look and feel of human anatomy, particularly given that Meglan discloses at paragraph [0031] that the device may be configured to simulate muscle and fat.  
With respect to claim 2, Meglan discloses in Figures 1 and 3 that its device comprises a cylinder mounted on a platform.  With respect to claim 4, Meglan discloses in Figure 3 and in paragraph [0041] the provision of a hole 230a at an end of the cylinder.  While the cylinder of Meglan is disposed horizontally on the platform rather than vertically, and the hole is thus at a side rather than the top of the cylinder, this is considered to constitute an obvious rearrangement of parts having no new or unexpected results under MPEP 2144.04(VI)(C).  With respect to claims 9 and 10, the device of Meglan is configured to have a tourniquet applied thereto to stop the flow of blood in a tourniquet training process as recited.  See e.g. paragraph [0039].  Claim 13 is directed to an intended use of the device, and does not further limit the structural features of the device.  The combined teachings of Meglan and Powdrill thus suggest the structure as recited in the claim.

s 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view of Powdrill, and further in view of Segall.  Meglan as viewed in combination with Powdrill discloses or suggests the limitations of claim 3 with the exception of the platform having a laceraction configured to demonstrate suturing as recited.  This feature is known in the art, as disclosed for example by Segall at col. 5, lines 25-41, and would have been obvious to one of ordinary skill in the art for the purpose of allowing a trainee to practice suturing a laceration.  With respect to claim 5, Segall further discloses a tubing under the simulated skin which simulates an artery and can be seen and felt, and which has an opening for allowing blood to flow out to simulate a wound.  The provision of a “slight puncture” in the tubing rather than the opening taught by Segall is considered to be an obvious variation on the teachings of the prior art having no new or unexpected purpose.  With respect to claim 6, the simulated wound in the device of Segall is configured to be packed with gauze as recited during training.  With respect to claims 7 and 8, Meglan discloses in paragraphs [0041-42] the provision of a pump controlled by an electric current as recited to pump simulated blood at a predetermined rate or pule through the device to simulate blood flow.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view of Powdrill, and further in view of King.  Meglan as viewed in combination with Powdrill discloses or suggests the claim limitations with the exception of the pump being disposed within a reservoir as recited.  This feature is known in the art, as disclosed for example by King at col. 7, lines 43-46, and would have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
March 18, 2022